DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/15/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 2/15/2022 is acknowledged.

Claim Status
Claims 1-24 stand restricted. Claims 1-13 was elected. Claims 14-24 are withdrawn. Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1 recites “for remediating hull wastewater” in the preamble. However, the body of the claim does not indicate which component(s) is producing a remediated hull wastewater. The claim indicates a number of components that eventually produces a final product stream that is returned to seawater. This does not clearly link together whether or not the final product stream is the remediated hull wastewater.
Claim 2 line 4 recites the limitation "the third solids stream".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “invasive species”. It is unclear what the breadth of invasive species are. Applicant’s specification defines “invasive species (i.e. a plant, fungus, or animal species that is not native to a specific location (an introduced species), and that has a tendency to spread to a degree believed to cause damage to the environment, human economy or human health)”; however, the breadth of what is considered invasive to one local area may be different than what is considered invasive in another local area. 
Claim 13 recites “the system is a closed system”. It is unclear what is considered a closed system. Applicant’s original disclosure fails to provide further clarification on the breadth of the claim limitation. For the purpose of Examination, the Examiner interprets a closed system as a system that contains an inlet and an outlet.
Dependent claims not recited above require all of the claim elements from which they depend from. Thus, also being rejected for the same reasons set forth in the parent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuiten (US2017/0088435) in view of Lynch (US6,616,833) with evidence by UltraPure (NPL – Filtration Spectrum Chart).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-3, 6-7, and 10-13; Schuiten discloses a system for remediating hull wastewater (Schuiten Pr. 2; cleaning water flowing from ballast tanks of a ship into the environment) comprising:
a) a separation unit (Schuiten Fig. 1-2; Pr. 41; main treatment line 1) for separating a hull wastewater feed stream (Schuiten Fig. 1; Pr. 41, 66; inlet 2 that flows through to main filter 8) into a separated feed stream (Schuiten Fig. 1-2; Pr. 66, 71; feed enters inlet 17, which connects to inlet 18 of Fig. 2, and goes through drum filter 31, and leaves via outlet conduit 45) and a first solid waste stream (Schuiten Fig. 2; Pr. 69; receiving station 37 is connected to a silt tank 38 that collects the silt from the rotary drum filter 31), the hull wastewater feed stream comprising microbial solid particulate material (Schuiten Pr. 3-6; removing floating organisms or silt from the backflush water);
b) a filtration unit coupled to the separation unit for filtering the separated feed stream into a filtered stream and a second solids waste stream (Schuiten Fig. 2; Pr. 71-72; second rotary drum filter 39 receives the feed stream from the rotary drum filter 31 via conduit 45. The second filter also receives silt from the receiving station 37 that eventually outputs into silt tank 38. Meanwhile, water filtered by the rotary drum filter 31 and 39 exits through conduit 51.)
c) a membrane filtration unit coupled to the filtration unit for membrane filtering the filtered stream into a membrane filtered stream and a third solids waste stream (Schuiten Fig. 2; Pr. 72; filtration unit 47 is attached to the outlet conduit 51. The second filter also receives silt from the receiving station 37 that eventually outputs into silt tank 38. Meanwhile, the outlet of filter 47 flows into separator/water tank 40. Pr. 71; rotary drum filter may have openings with diameter of 20 microns. The rotary drum filters between 31, 39, and 47 also appear to be similar. See UltraPure filtration chart indicates that membrane selection may range from 0.001 microns to 1000 microns. Thus, the rotary drum filters with pores of 20 microns falls within the scope of a membrane filter that may be between 0.001-1000 microns.);
d) an inactivation unit coupled to the membrane filtration unit for inactivating the membrane filtered stream into a final product stream, the final product stream to be returned to seawater (Schuiten Fig. 1-2; Pr. 64, 75-76; inlet 44 is attached to a UV-station 20. Water leaving the UV station is eventually discharged into the environmental water via an outlet 30.); and
e) a waste removal unit coupled to the separation unit and the filtration unit for receiving and dewatering the first solids waste stream and the second solids waste stream into a recycle stream and a waste product stream (Schuiten Fig. 2; Pr. 74; separator 23 is connected to pump 41, where pump 41 pumps the silt from the silt tank 38 into the separator 40 (the Examiner believes this should read separator 23) and subsequently the separator separates water and the sediment from the silt. The water from the separator 40 (the Examiner believes this should read separator 23) is recirculated (i.e. recycled) to flush tank 28, while the sediment, which is sludge with a low water content, is routed to the outside of the system for cleaning via outlet 42.).
Schuiten does not disclose the water containing heavy metal. 
However, Schuiten discloses a cleaning and sterilizing a water flow for water flowing from ballast tanks of a ship (Schuiten abstract, Pr. 2).
Lynch relates to the prior art by disclosing a system for treating bilge water that has been contaminated on a ship (Lynch abstract), and further indicates that various types of contaminants are found in the ballast and bilge water of ships as a result of on-board ship operations. These routine operations cause contamination of the bilge water with various size particles of dirt and rock, oil and (Lynch C1L13-19). Lynch further indicates that the tanks contain a filter to remove heavy metals such as lead, zinc, cadmium, tin, selenium, chromium, nickel, and mercury (Lynch C9L7-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Schuiten’s cleaning system that purifies ballast water of a ship to recognize that it contains various types of contaminants, such as heavy metals (Lynch C9L7-12), since Lynch indicates that ballast water on ships are utilized in routine operations (equipment and deck cleaning, laundry cleaning, food preparation and the use of on-board showers and sinks), which cause contamination of the bilge water with various size particles of dirt and rock, oil and detergents (Lynch C1L13-19).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the filtration unit comprises two screen filters, a first screen filter for filtering the separated feed stream into the filtered stream and the second solid waste stream, and a second screen filter for filtering the third solids stream into a second filtered stream and a fourth solids waste stream (Lynch Fig. 1; C8L7-27; filter 86 discharges into a sub conduit 90, while filter 88 discharges into a sub conduit 92. C14L14-26; the waste stream being recycled from outlet conduit 98 back into the main filter conduit 76. The waste being retained into the filtration media.).
Claim 3: The system of claim 2, wherein the recycle stream is directed to the second screen of the filtration unit to combine with the third solids waste stream for separation into the second filtered stream and the fourth solids waste stream (Lynch Fig. 1; C14L14-26; the waste stream being recycled from outlet conduit 98 back into the main filter conduit 76, which reenters filter 88 through conduit 80.).
Claim 6: The system of claim 1, wherein the second solids waste stream comprises solid particulate matter greater than about 50 microns (Schuiten Fig. 2; Pr. 6, 71-72; the backflush filter with backflush filter element (i.e. rotary drum filter) may have openings between 20-50 microns. Thus, the openings with 50 microns will hold back solid particulate/silt larger than 50 microns.).
Claim 7: The system of claim 1, wherein the third solids waste stream comprises solid particulate matter greater than about 25 microns (Schuiten Fig. 2; Pr. 6, 71-72; the backflush filter with backflush filter element (i.e. rotary drum filter) may have openings between 20-50 microns. Thus, the openings with 25 microns will hold back solid particulate/silt larger than 25 microns.).
Claim 10: The system of claim 1, wherein the product stream is substantially free of invasive species (Schuiten Pr. 16; water leaving the system is subjected to UV radiation so that there are no contagious organisms flowing from the system).
Claim 11: The system of claim 1, wherein the product stream is substantially free of heavy metals, optionally copper, nickel, zinc, cobalt and cadmium (Lynch C9L7-12; resin removes heavy metals from the water).
Claim 12: The system of claim 1, wherein following the separation unit, the system is a continuous system (Schuiten Pr. 10; dewatered silt or sediment is routed to the outside system and can be removed continuously. Pr. 17; the UV station (which is after the separation unit) is switched on continuously. Pr. 61; the flow control valve 10 can adjust the pressure of the main treatment line 1 continuously.).
Claim 13: The system of claim 1, wherein the system is a closed system (Schuiten Fig. 1-2; the system has an inlet and an outlet. The Examiner interprets the closed system as a system that has an inlet and an outlet.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuiten (US2017/0088435), Lynch (US6,616,833), and UltraPure as applied to claim 1 above, and further in view of Schuiten (US2017/0088435).
Applicant’s claims are directed toward an apparatus.
Regarding claim 4; the combination of Schuiten, Lynch, and UltraPure discloses the system of claim 3 (See combination supra).
The combination does not disclose that the waste removal unit receives the fourth solids waste stream. 
However, Schuiten indicates that a waste tank that collects the rejected product from every filter (Schuiten Fig. 2; Pr. 69), and further recycles it (Schuiten Fig. 2; Pr. 74; separator 23 is connected to pump 41, where pump 41 pumps the silt from the silt tank 38 into the separator 40 (the Examiner believes this should read separator 23) and subsequently the separator separates water and the sediment from the silt. The water from the separator 40 (the Examiner believes this should read separator 23) is recirculated (i.e. recycled) to flush tank 28, while the sediment, which is sludge with a low water content, is routed to the outside of the system for cleaning via outlet 42.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s cleaning system that produces a waste stream, to merge the waste stream into a single waste tank, in order to collect the rejected product and recycle for further processing (Schuiten Fig. 2; Pr. 74; separator 23 is connected to pump 41, where pump 41 pumps the silt from the silt tank 38 into the separator 40 (the Examiner believes this should read separator 23) and subsequently the separator separates water and the sediment from the silt. The water from the separator 40 (the Examiner believes this should read separator 23) is recirculated (i.e. recycled) to flush tank 28, while the sediment, which is sludge with a low water content, is routed to the outside of the system for cleaning via outlet 42.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuiten (US2017/0088435), Lynch (US6,616,833), and UltraPure as applied to claim 1 above, and further in view of Blumenschein et al. (US2002/0088758; hereinafter “Blumenschein”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 5; the combination of Schuiten, Lynch, and UltraPure discloses the system of claim 1 (See combination supra). The combination does not disclose wherein the first solids waste stream comprises solid particulate matter greater than about 500 microns.
However, the combination indicates that the first solids waste stream filtered out contains pores with a diameter of 20 microns (Schuiten Fig. 2; Pr. 72; filtration unit 47 is attached to the outlet conduit 51. The second filter also receives silt from the receiving station 37 that eventually outputs into silt tank 38. Meanwhile, the outlet of filter 47 flows into separator/water tank 40. Pr. 71; rotary drum filter may have openings with diameter of 20 microns.).
Blumenschein relates to the prior art by disclosing treating water and wastewater (Blumenschein abstract), and further discloses mixing ballast particles that are about 500 microns in diameter. Smaller (Blumenschein Pr. 41).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s cleaning system that treats ballast water; to contain particles of 500 microns, since Blumenschein indicates that smaller amounts of ballast may result in less efficient settling, while larger amounts ballast may increase handling costs (Blumenschein Pr. 41). Furthermore, the filter containing pores of a diameter of 20 microns will remove particles larger than 20 microns (i.e. 500 micron particles will be too large to pass through the filter).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schuiten (US2017/0088435), Lynch (US6,616,833), and UltraPure as applied to claim 1 above, and further in view of Anderson et al. (US20098/0077992; hereinafter “Anderson”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 8; the combination of Schuiten, Lynch, and UltraPure discloses the system of claim 1 (See combination supra). 
The combination does not disclose wherein the membrane filtration unit includes an ultrafiltration unit that filters particulate matter from the feed stream down to about 0.02 microns.
However, Schuiten indicates that there is a filtration unit prior to the UV filter with a pore size of 20 microns (Schuiten Fig. 2; Pr. 72; filtration unit 47 is attached to the outlet conduit 51. Pr. 59; an expansion tank with a membrane may be provided near the UV-station 20). 
Anderson relates to the prior art by disclosing a water producing system that purifies water using a UV filter and an ultrafiltration filter (UF). Anderson further indicates utilizing a UF filter 510 that is adapted to remove very fine particulate matter of 0.1 – 0.4 microns (Anderson Pr. 159) prior to the UV filter 502. The usage of a UV filter and a UF filter work cooperatively to destroy bacteria and remove very fine particulate matter (Anderson Pr. 161). This removal of particulate matter larger than 0.1 micron is particularly conducive for getting the full effect of a UV filter, since small particulate matter allows for the production of shadows which provides areas within the water that are not subjected to the ultraviolet (Anderson Pr. 160-161). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtration system that utilizes a filter prior to the UV filtration unit, with an ultrafiltration filter that removes particulate matter larger than 0.1 microns in order to gain the full effect of a UV filter. Since Anderson indicates that small particulate matter allows for the production of shadows which provides areas within the water that are not subjected to the ultraviolet electromagnetic radiation; resulting in bacteria hiding in the shadow areas behind small particulate particles are not destroyed (Anderson Pr. 160-161).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schuiten (US2017/0088435), Lynch (US6,616,833), and UltraPure as applied to claim 1 above, and further in view of Karnib (NPL – Heavy Metals Removal Using Activated Carbon, Silica and Silica Activated Carbon Composite).
Applicant’s claims are directed toward an apparatus.
Regarding claim 9; the combination of Schuiten, Lynch, and UltraPure discloses the system of claim 1 (See combination supra), wherein the inactivation unit includes a UV irradiation unit for inactivating viable biological materials in the membrane filtered stream (Schuiten Fig. 1; Pr. 5, 8; UV lamps to sterilize the water. UV radiation causes killing of the organisms in the sterilizing station 20.). The combination does not disclose and an activated media unit for removing heavy metals from the membrane filtered stream.
However, the combination does indicate utilizing ballast water, that has been shown to contain heavy metals (See combination supra. Lynch C9L7-12).
Karnib relates to the prior art by disclosing removing heavy metals via the usage of activated carbon (Karnib abstract). Karnib indicates that exposure to heavy metals, even at trace level, is known to be a risk for human beings. Heavy metal toxicity could result from drinking-water contamination, or ingestion via the food chain (Karnib introduction). The silica/activated carbon composite showed a high (Karnib conclusion, Table 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s cleaning system with Karnib’s utilization of activated carbon/silica composite to remove any heavy metals from the stream, since Karnib indicates that the silica/activated carbon composite showed a high removal percentage of heavy metals, such as 90% toward nickel, 86% toward cadmium, and 83% toward lead with its high adsorptive capacity (Karnib conclusion, Table 1); and that exposure to heavy metals, even at trace level, is known to be a risk for human beings (Karnib introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altman (US2013/0118994)/Deskins (US2014/0305856) – treating waste water and produced water that contains heavy metals, and related to ship ballast water.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 







/Donovan Bui-Huynh/Examiner, Art Unit 1779                    

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779